DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 8 and 15 recite new matter, controlling “a display device to display the data based on the execution of the first recovery process”.  The Applicant’s specification instead teaches not data.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive.
The Applicant contends, “Thus, the claimed features amount to an improvement in a technique of information processing in receiving devices, and therefore reflect a _ practical implementation of the alleged judicial exception. Thus, the subject matter of amended independent claim 1”.
While the Examiner does agree that  the specification does teach a practical application in a reception device for a transmitted signal to not only improve the reception of the signal but to improve the quality of a motion picture or video at a display, the claims themselves fail to make any connection to a transmitted signal and/or the reception of a transmitted signal nor do they recite a display device for displaying a motion picture and/or video based on the transmitted data signal. The claims instead recite the abstract algorithm only making reference to hardware components of a general purpose computer. Nowhere does the specification teach that the algorithm is an improvement for a general purpose computer, but instead teach that it is an improvement for a reception device/receiver that receives transmitted data signals and improves the operation of a decoder used for decoding the transmitted data signals in the reception device.  Furthermore, the specification teaches the practical application whereby the decoder provides the decoded data signal to a display device to .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for calculating a number of rows and number of columns in comparing the calculated numbers in order to provided decision on a recovery process without significantly more. The claim(s) recite(s) a mathematical algorithm for calculating a number of rows and number of columns in comparing the calculated numbers in order to provided decision on a recovery process. This judicial exception is not integrated into a practical application because the related circuitry recited in the claims is recited with the sole purpose of the abstract algorithm. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the related circuitry recited in the claims is recited with the sole purpose of the abstract algorithm.
Note: in paragraph [0007] on page 3 of the Applicant’s specification, the specification recites that the present disclosure proposes a novel and improve receiving device; however, there is no language in the claims linking the abstract algorithm to a receiving device, such as a step for transmitting an encoded signal comprising packet data.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10659082 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 10659082 B2 recites a central processing unit configured to “calculate a number of rows and a number of columns associated with the plurality of media packets, wherein each row of the calculated number of rows and each column of the calculated number of columns include the missing packet of the data”, which reads on the limitation, “circuitry configured to: calculate each of a number of rows and a number of columns with one missing packet of a plurality of media packets of data” in claim 1 of the current application.  Claim 1 of U.S. Patent No. US 10659082 B2 also recites, “wherein the data further includes a plurality of redundant packets, and generation of the plurality of redundant packets is based on a two-dimensional XOR-based FEC encoding process”, which reads on the limitation, “generation of the data is based on a two-dimensional XOR-based forward error correction (FEC) encoding process” in claim 1 of the current application. In addition, claim 1 of U.S. Patent No. US 10659082 B2 recites, a central processing unit configured to “compare the calculated number of rows with the calculated number of columns”, which reads on the limitation, “compare the calculated number of rows with the calculated number of columns” in claim 1 of the current application. Finally, claim 1 of U.S. Patent No. US 10659082 B2 recites, “execute, based on the comparison, the first recovery process in one of the first direction or the second direction, wherein the first recovery process is executed in the first direction based on the calculated number of rows that is larger than the calculated number of columns, and the first recovery process is executed in the second direction .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 in U.S. Patent No. US 10659082 B2.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that a broader version of a claim is always obvious since the broader version substantially includes all the limitations of the narrower claim from which it borrows limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112